     Case 20-19885-ABA           Doc 6     Filed 08/25/20 Entered 08/26/20 08:20:30                  Desc Notice
                                         of Missing Photo Page 1 of 1
Form ntcphoto

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 20−19885−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Tina Marie Doughty                                       Walter Troy Doughty
   427 Davis Ave.                                           427 Davis Ave.
   Northfield, NJ 08225                                     Northfield, NJ 08225
Social Security No.:

Employer's Tax I.D. No.:




                                     Notice of Requirement to Submit Photo ID




        Effective February 7, 2011, the Bankruptcy Court for the District of New Jersey requires all individual and
joint debtors who are not represented by an attorney (or "pro se"), to submit to the Court within 14 days of filing of
the petition, a photocopy of an acceptable form of government issued photo identification. Acceptable forms of
identification are: state issued driver's license, U.S. Government issued passport, state issued photo ID card, military
photo ID card, government employee photo ID card, or other form of government issued photo identification.

      The Clerk having noted the filing of a bankruptcy petition by the above named debtor(s) on 8/25/20, and
having further noted that the debtor(s) is not represented by an attorney and that the debtor's petition was not
accompanied by a copy of an acceptable form of government issued photo identification, the

          debtor
          joint debtor

     is HEREBY NOTIFIED of this request to submit a copy of a government issued photo identification by
September 8, 2020. A copy of this Notice must accompany the photo identification when returned to the Court.




Dated: August 26, 2020
JAN: jpl

                                                                       Jeanne Naughton
                                                                       Clerk
